IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JANET ADAMS AND ROBERT ADAMS,           : No. 132 WAL 2017
HER HUSBAND,                            :
                                        :
                 Petitioners            : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
DAVID A. REESE AND KAREN C.             :
REESE,                                  :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.